     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 1 of 13 PageID #: 39623
                                                                                       375



12:38:57    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                OPTIS WIRELESS TECHNOLOGY,         )(    CIVIL ACTION NO.
            4   LLC, OPTIS CELLULAR                )(    2:19-CV-66-JRG
                TECHNOLOGY, LLC, PANOPTIS          )(
            5   PATENT MANAGEMENT, LLC,            )(
                UNWIRED PLANET, LLC, UNWIRED       )(
            6   PLANET INTERNATIONAL LIMITED,      )(
                     PLAINTIFFS,                   )(
            7                                      )(
                VS.                                )(
            8                                      )(    MARSHALL, TEXAS
                                                   )(    AUGUST 4, 2020
            9   APPLE INC.,                        )(    1:01 P.M.
                     DEFENDANTS.                   )(
           10

           11                       TRANSCRIPT OF JURY TRIAL

           12                            AFTERNOON SESSION

           13            BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           14                  UNITED STATES CHIEF DISTRICT JUDGE

           15
                APPEARANCES:
           16

           17   FOR THE PLAINTIFFS:

           18
                MR. SAMUEL F. BAXTER
           19   MS. JENNIFER TRUELOVE
                MCKOOL SMITH, P.C.
           20   104 E. Houston Street
                Suite 300
           21   Marshall, TX 75670

           22
                MR. JASON G. SHEASBY
           23   MS. ANNITA ZHONG
                IRELL & MANELLA LLP
           24   1800 Avenue of the Stars
                Suite 900
           25   Los Angeles, CA 90067
Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 2 of 13 PageID #: 39624
                                                                                  376



      1   FOR THE PLAINTIFFS:

      2
          MR. STEVEN J. POLLINGER
      3   MR. SETH R. HASENOUR
          MCKOOL SMITH, P.C.
      4   300 W. 6th Street
          Suite 1700
      5   Austin, TX 78701

      6
          MR. JONATHAN YIM
      7   MCKOOL SMITH, P.C.
          One Manhattan West
      8   395 9th Avenue
          50th Floor
      9   New York, NY 10001

    10
          MR. CHRISTOPHER P. MCNETT
    11    MCKOOL SMITH, P.C.
          1999 K Street, NW
    12    Suite 600
          Washington, DC 20006
    13

    14    MS. INGRID PETERSEN
          MS. KELSEY SCHUETZ
    15    IRELL & MANELLA LLP
          840 Newport Center Drive
    16    Suite 400
          Newport Beach, CA 92660
    17

    18    FOR THE DEFENDANT:

    19
          MR. JOSEPH J. MUELLER
    20    WILMER CUTLER PICKERING
          HALE & DORR, LLP
    21    60 State Street
          Boston, MA 02109
    22

    23    MR. MICHAEL J. SUMMERSGILL
          WILMER CUTLER PICKERING
    24    HALE & DORR, LLP
          60 State Street
    25    Boston, MA 02109
Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 3 of 13 PageID #: 39625
                                                                                  377



      1   FOR THE DEFENDANT:

      2
          MS. MELISSA R. SMITH
      3   GILLAM & SMITH, LLP
          303 South Washington Avenue
      4   Marshall, TX 75670

      5

      6

      7

      8   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
      9                         United States District Court
                                Eastern District of Texas
    10                          Marshall Division
                                100 E. Houston
    11                          Marshall, Texas 75670
                                (903) 923-7464
    12

    13
          (Proceedings recorded by mechanical stenography, transcript
    14    produced on a CAT system.)

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 4 of 13 PageID #: 39626
                                                                                       378



            1                           P R O C E E D I N G S

01:01:47    2              (Jury out.)

01:01:47    3              COURT SECURITY OFFICER:      All rise.

01:01:48    4              THE COURT:     Be seated, please.

01:01:55    5              Mr. Sheasby, is the Plaintiff prepared to call its

01:02:02    6   next witness?

01:02:03    7              MR. SHEASBY:     Yes, Your Honor.     There's a

01:02:04    8   significant amount of material designated as confidential

01:02:08    9   in Dr. Mahon's testimony.       We propose to seal the courtroom

01:02:13   10   at the beginning of the testimony so it's not disruptive.

01:02:17   11              THE COURT:     What does Defendant say?

01:02:19   12              MR. MUELLER:     No objection, Your Honor.

01:02:20   13              THE COURT:     All right.   Let me get the jury in the

01:02:23   14   room.     Then when the witness is on the witness stand, then

01:02:26   15   the request to seal the courtroom can be made at that time.

01:02:28   16              MR. SHEASBY:     Thank you, Your Honor.

01:02:29   17              THE COURT:     All right.   Let's bring in the jury,

01:02:32   18   please.

01:02:32   19              COURT SECURITY OFFICER:      All rise.

01:02:35   20              (Jury in.)

01:02:36   21              THE COURT:     Welcome back from lunch, ladies and

01:02:58   22   gentlemen.

01:02:59   23              Please be seated.

01:03:04   24              Plaintiff, call your next witness, please.

01:03:07   25              MR. SHEASBY:     Your Honor, Plaintiffs call
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 5 of 13 PageID #: 39627
                                                                                       379



01:03:10    1   Professor Mark Mahon.

01:03:11    2            THE COURT:     All right.     If you'll come forward,

01:03:13    3   please, sir, and be sworn.       Is it Mahon or is it Mahon?

01:03:32    4            THE WITNESS:     It's Mahon.

01:03:48    5            THE COURT:     All right.     Please come around,

01:03:48    6   Professor Mahon, and have a seat at the witness stand.

01:03:49    7            Counsel, before I ask the jury to return, I've

01:03:49    8   been advised that there is a request to seal the courtroom

01:03:53    9   for this witness; is that correct?

01:03:53   10            MR. SHEASBY:     Yes, it's joint, Your Honor.

01:03:54   11            THE COURT:     All right.     Best -- based, then, on

01:03:57   12   the request of counsel, I'll order the courtroom sealed,

01:04:00   13   which means unless you are subject to the protective order

01:04:03   14   in this case, you should excuse yourselves and remain

01:04:07   15   outside the courtroom until it is unsealed and reopened.

01:04:11   16            (Courtroom sealed.)

01:04:11   17            (This portion of the transcript is sealed

01:04:11   18            and filed under separate cover as

01:04:12   19            Sealed Portion No. 1.)

02:28:06   20            (Courtroom unsealed.)

02:28:06   21            THE COURT:     The Court stands in recess.

02:28:08   22            COURT SECURITY OFFICER:        All rise.

02:28:09   23            (Recess.)

02:42:32   24            (Jury out.)

02:42:32   25            COURT SECURITY OFFICER:        All rise.
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 6 of 13 PageID #: 39628
                                                                                       380



02:42:33    1            THE COURT:     Be seated, please.

02:42:34    2            Mr. Sheasby, if you're prepared to continue with

02:42:38    3   your direct, you may return to the podium.

02:42:40    4            MR. SHEASBY:     I am, Your Honor.       But I -- I want

02:42:42    5   to address something with the Court, which is tomorrow

02:42:45    6   morning, there's going to be Qualcomm confidential source

02:42:49    7   code shown.   I -- I can't imagine Qualcomm is going to

02:42:52    8   object to a federal judge sitting in the courtroom.

02:42:56    9            THE COURT:     I don't know that Judge Hicks will be

02:42:59   10   back tomorrow.

02:42:59   11            MR. SHEASBY:     Okay.

02:42:59   12            THE JUDGE:     We'll just have to see.

02:42:59   13            MR. SHEASBY:     If he comes back, do you want us to

02:43:02   14   try to get Qualcomm's permission?

02:43:04   15            THE COURT:     Let's wait and see what happens.

02:43:05   16            MR. MUELLER:     Yes, Your Honor, just to make sure I

02:43:06   17   understand, So for this next section, the courtroom will --

02:43:08   18   if I understand Mr. Sheasby --

02:43:08   19            THE COURT:     I'm going to reseal the courtroom --

02:43:10   20            MR. MUELLER:     Understood.

02:43:11   21            THE COURT:     -- is my understanding.

02:43:13   22            MR. MUELLER:     Thank you, Your Honor.

02:43:14   23            THE COURT:     All right.     Anything else before I

02:43:15   24   bring the jury back in?

02:43:17   25            MR. SHEASBY:     Nothing, Your Honor.
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 7 of 13 PageID #: 39629
                                                                                       381



02:43:18    1             THE COURT:     All right.    Let's bring the jury in,

02:43:21    2   please.

02:43:21    3             COURT SECURITY OFFICER:       All rise.

02:43:22    4             (Jury in.)

02:43:57    5             THE COURT:     Please be seated.

02:43:58    6             All right.     Ladies and gentlemen, we'll continue

02:44:02    7   with the direct examination of the witness by the

02:44:04    8   Plaintiff.

02:44:05    9             Mr. Sheasby, you may proceed.

02:44:08   10             And also, for the record, I'm going to order the

02:44:10   11   courtroom sealed at this time, as it was before we

02:44:13   12   recessed.

02:44:14   13             (Courtroom sealed.)

02:44:14   14             (This portion of the transcript is sealed

02:44:14   15             and filed under separate cover as

02:44:15   16             Sealed Portion No. 2.)

04:08:41   17             (Courtroom unsealed.)

04:08:41   18             THE COURT:     I'll direct the Court Security Officer

04:08:43   19   to invite the public to return.

04:09:14   20             Am I correct, Mr. Sheasby, the Plaintiffs' next

04:09:16   21   witness is going to testify by deposition?

04:09:18   22             MR. SHEASBY:     Yes, Your Honor.      Plaintiffs calls

04:09:22   23   as their next witness, Ms. Heather Mewes, an Apple

04:09:24   24   attorney.

04:09:25   25             THE COURT:     What's the approximate time of the
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 8 of 13 PageID #: 39630
                                                                                       382



04:09:28    1   deposition testimony?

04:09:32    2            MR. SHEASBY:     7 minutes and 50 seconds, Your

04:09:37    3   Honor.

04:09:37    4            THE COURT:     All right.     Proceed with your witness

04:09:39    5   by deposition.

04:09:42    6            MR. SHEASBY:     Your Honor, to inform the Court,

04:09:45    7   we're playing this deposition by video, with your

04:09:48    8   permission.

04:09:49    9            MR. MUELLER:     I apologize, Your Honor.         Before we

04:09:50   10   do, if we could just seal the courtroom for non-Apple

04:09:54   11   people for this video.

04:09:58   12            THE COURT:     All right.     There's been a request to

04:10:00   13   seal the courtroom for this witness.         I'll order those

04:10:05   14   present not subject to the protective order, corporate

04:10:10   15   representatives, or those aligned with the Defendant, to

04:10:18   16   excuse themselves and remain outside the courtroom until

04:10:21   17   the courtroom is unsealed.       This will also seal this

04:10:24   18   portion of the transcript.

04:10:26   19            If you're not subject to the protective order and

04:10:28   20   you're not aligned with the Defendant, Apple, then you need

04:10:30   21   to excuse yourselves.

04:10:34   22            MR. SHEASBY:     Your Honor, as far as I can tell,

04:10:35   23   for all PanOptis-associated individuals, we're in

04:10:39   24   compliance.

04:10:39   25            MR. MUELLER:     Yes, Your Honor.
     Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 9 of 13 PageID #: 39631
                                                                                       383



04:10:41    1              (Courtroom sealed.)

04:10:41    2              (This portion of the transcript is sealed

04:10:41    3              and filed under separate cover as

04:10:41    4              Sealed Portion No. 3.)

04:10:41    5              (Courtroom unsealed.)

04:36:42    6              THE COURT:     The Court stands in recess.

04:36:43    7              COURT SECURITY OFFICER:      All rise.

04:36:56    8              (Recess.)

04:59:09    9              (Jury out.)

04:59:09   10              COURT SECURITY OFFICER:      All rise.

04:59:10   11              THE COURT:     Be seated, please.

05:00:08   12              Plaintiff, are you prepared to call your next

05:00:15   13   witness?

05:00:15   14              MR. SHEASBY:     Yes, Your Honor, with the Court's

05:00:17   15   permission, I'd like to introduce Mr. Steven Pollinger.                He

05:00:21   16   will be taking Professor Madisetti.

05:00:24   17              THE COURT:     All right.   Let's bring in the jury.

05:00:26   18              MR. MUELLER:     Your Honor, Michael Summersgill will

05:00:30   19   be doing the cross-examination.

05:00:31   20              THE COURT:     That will be great.

05:00:33   21              COURT SECURITY OFFICER:      All rise.

05:00:35   22              (Jury in.)

05:00:53   23              THE COURT:     Please be seated, ladies and

05:00:59   24   gentlemen.

05:00:59   25              Plaintiff, call your next witness.
    Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 10 of 13 PageID #: 39632
                                                                                       384



05:01:04    1           MR. SHEASBY:      Your Honor, Plaintiffs call

05:01:07    2   Professor Vijay Madisetti.

05:01:09    3           THE COURT:     All right.     Professor Madisetti, if

05:01:12    4   you'll come forward and be sworn, please.          Come around

05:01:15    5   here, sir, and be sworn by our courtroom deputy, if you

05:01:17    6   will.

05:01:19    7           (Witness sworn.)

05:01:25    8           THE COURT:     All right.     Now, if you'll come around

05:01:32    9   and have a seat at the witness stand.

05:01:34   10           MR. SHEASBY:      Your Honor, Professor Vijay

05:01:37   11   Madisetti's testimony will quickly enter Apple confidential

05:01:40   12   information land.    I believe now will be the most efficient

05:01:45   13   time to seal the Court.

05:01:48   14           THE COURT:     All right.     Then based on counsel's --

05:01:48   15   please have a seat, sir.

05:01:50   16           Based on counsel's representation and request,

05:01:53   17   I'll order the courtroom sealed.        Anyone present not

05:01:55   18   subject to the protective order in this case should excuse

05:01:57   19   themselves until the courtroom is reopened and unsealed.

05:02:01   20           MR. SUMMERSGILL:       Your Honor, and if there's to be

05:02:04   21   Qualcomm information, the Apple folks can't see that, but

05:02:06   22   if it's just Qualcomm information, they can remain.

05:02:10   23           MR. SHEASBY:      Your Honor, I believe this will have

05:02:11   24   Qualcomm, Intel, and Apple confidential information, so a

05:02:16   25   full seal would be appropriate.
    Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 11 of 13 PageID #: 39633
                                                                                       385



05:02:17    1           THE COURT:     All right.     Then we'll proceed on that

05:02:20    2   basis, which means the corporate representatives will have

05:02:22    3   to excuse themselves, as well.

05:02:25    4           (Courtroom sealed.)

05:02:25    5           (This portion of the transcript is sealed

05:02:25    6           and filed under separate cover as

05:02:26    7           Sealed Portion No. 4.)

05:02:26    8           (Courtroom unsealed.)

05:02:26    9           (Jury out.)

06:11:21   10           THE COURT:     Be seated, please.

06:11:22   11           Counsel, let me remind you, it's the Court's

06:11:33   12   practice to keep a running record of the items used during

06:11:39   13   each day of the trial from the list of pre-admitted

06:11:43   14   exhibits being used before the jury so that the Court can

06:11:47   15   clearly delineate those items that are actually admitted

06:11:51   16   exhibits, which have been used during the trial, and those

06:11:54   17   which remain only pre-admitted and have not been used

06:11:59   18   during a portion of the trial before the jury.

06:12:01   19           Accordingly, you need to meet and confer

06:12:05   20   overnight, confirm that list from today's portion of the

06:12:09   21   trial, both for Plaintiffs' exhibits and Defendant's

06:12:12   22   exhibits.

06:12:12   23           And before I bring in the jury in the morning,

06:12:16   24   I'll call on a representative of each party to go to the

06:12:19   25   podium and read in the items from the list of pre-admitted
    Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 12 of 13 PageID #: 39634
                                                                                       386



06:12:23    1   exhibits that they have used during the preceding day's

06:12:26    2   portion of the trial.

06:12:27    3           And I'll follow that practice each day through the

06:12:31    4   trial so that we keep a running record in the trial record

06:12:35    5   of what's been used from the list of pre-admitted exhibits

06:12:39    6   during each preceding day of the trial.

06:12:42    7           I'll also remind you that the Court will follow

06:12:48    8   the same practice it did this morning.         We'll look for you

06:12:53    9   to meet and confer overnight.       If there are any disputes,

06:12:58   10   advise the Court by email not later than 10:00 o'clock.

06:13:03   11   Follow that up with a notebook by 7:00 a.m., outlining what

06:13:09   12   remains in dispute.

06:13:11   13           And, again, we need a concise statement from both

06:13:14   14   parties with the attached demonstrative that's in dispute

06:13:18   15   or whatever it is that's at issue and remains at issue at

06:13:21   16   7:00 o'clock.   And the Court will be available to meet with

06:13:23   17   you before 8:30 in hopes of resolving those and maximizing

06:13:27   18   your remaining trial time.

06:13:29   19           With your remaining -- with regard to the

06:13:32   20   remaining trial time, we've used exactly seven hours of

06:13:36   21   your trial time today.

06:13:40   22           Plaintiff has used 4 hours and 28 minutes.

06:13:44   23           Defendant has used 2 hours and 32 minutes,

06:13:50   24   according to my calculations.

06:13:52   25           THE COURT:     And I'll try to give you a running
    Case 2:19-cv-00066-JRG Document 492 Filed 08/12/20 Page 13 of 13 PageID #: 39635
                                                                                       387



06:13:55    1   breakdown or update on time used at the end of each day so

06:14:00    2   that you can take that into account, as well.

06:14:02    3              Are there questions from either side before we

06:14:04    4   recess for the evening?

06:14:07    5              Anything from the Plaintiff?

06:14:09    6              MR. BAXTER:     No, Your Honor.

06:14:10    7              THE COURT:     Anything from the Defendant?

06:14:12    8              MR. MUELLER:     No, Your Honor.

06:14:13    9              THE COURT:     We stand in recess until tomorrow

06:14:15   10   morning.

06:14:15   11              COURT SECURITY OFFICER:     All rise.

06:14:16   12              (Recess.)

           13

           14                              CERTIFICATION

           15

           16              I HEREBY CERTIFY that the foregoing is a true and

           17   correct transcript from the stenographic notes of the

           18   proceedings in the above-entitled matter to the best of my

           19   ability.

           20

           21

           22    /S/ Shelly Holmes                             8/4/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           23   OFFICIAL REPORTER
                State of Texas No.: 7804
           24   Expiration Date: 12/31/2020

           25
